The State




                        Fourth Court of Appeals
                               San Antonio, Texas
                               Wednesday, May 27, 2015

                                  No. 04-15-00067-CR

                                 Juan Gabriel GARZA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 293rd Judicial District Court, Zavala County, Texas
                           Trial Court No. 13-06-03428-ZCR
                      Honorable Cynthia L. Muniz, Judge Presiding

                                     ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on June 22, 2015. No further extensions will be granted.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court